Upon consideration of the petition filed by Plaintiff on the 24th of September 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wilson County:
"Denied by order of the Court in conference, this the 24th of October 2018."
Upon consideration of the petition filed by Plaintiff on the 9th of October 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Wilson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 24th of October 2018."